Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                       Illinois Official Reports                        the accuracy and
                                                                        integrity of this
                                                                        document
                              Appellate Court                           Date: 2019.02.05
                                                                        15:41:11 -06'00'



                    In re C.P., 2018 IL App (4th) 180310



Appellate Court   In re C.P., a Minor (The People of the State of Illinois,
Caption           Petitioner-Appellee, v. Davucci C., Respondent-Appellant).



District & No.    Fourth District
                  Docket No. 4-18-0310



Filed             September 21, 2018



Decision Under    Appeal from the Circuit Court of Champaign County, No. 18-JA-6;
Review            the Hon. John R. Kennedy, Judge, presiding.



Judgment          Affirmed.


Counsel on        John B. Hensley, of Hensley Law Office, of Champaign, for appellant.
Appeal
                  Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                  Robinson, and James C. Majors, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Justice Cavanagh concurred in the judgment and opinion.
                  Justice Holder White specially concurred, with opinion.
                                               OPINION

¶1          Davucci C., respondent, is the father of C.P. (born November 4, 2017). In April 2018, the
       trial court found C.P. to be a ward of the court and vested guardianship of him in the
       Department of Children and Family Services (DCFS).
¶2          Respondent appeals, arguing the trial court lacked jurisdiction to enter the dispositional
       order because respondent is also a minor and the State failed to serve his parents in accordance
       with section 2-15 of the Juvenile Court Act of 1987 (Act) (705 ILCS 405/2-15 (West 2016)).
       We disagree and affirm.

¶3                                           I. BACKGROUND
¶4                  A. The Petition for Adjudication of Wardship and Pretrial Hearing
¶5         In January 2018, the State filed a petition for adjudication of wardship, alleging C.P. was
       neglected because of his mother’s mental illness. At the time the petition was filed, respondent
       was named as the putative father. Throughout these proceedings, respondent was incarcerated
       in the Illinois Department of Juvenile Justice.
¶6         Later in January 2018, the trial court conducted an admonition hearing at which respondent
       appeared and requested court-appointed counsel. The court appointed the public defender to
       represent respondent.
¶7         In February 2018, the trial court conducted a pretrial hearing. Respondent appeared in
       person and with counsel and requested genetic testing to establish paternity. The court granted
       respondent’s request.

¶8                                   B. The Adjudication of Wardship
¶9         In March 2018, the trial court conducted an adjudication hearing. The respondent mother
       stipulated that C.P. was a neglected minor whose environment was injurious to his welfare due
       to her mental illness.
¶ 10       Regarding respondent, the State asked the trial court to take judicial notice of the mother’s
       stipulation. The State also called respondent to testify. Respondent admitted he had been
       incarcerated in the Department of Juvenile Justice since May 2017 and had a release date in
       July 2018. On cross-examination, respondent stated that he did not know if he was C.P.’s
       father and that he was not aware of the results of any genetic testing. Respondent did not offer
       any evidence on his behalf. The court found C.P. was a neglected minor whose environment
       was injurious to his welfare.

¶ 11                                  C. The Dispositional Hearing
¶ 12       In April 2018, the trial court conducted a dispositional hearing at which respondent
       appeared in person and with counsel. The parties did not offer any evidence other than a
       written report prepared by DCFS that recommended guardianship of C.P. be placed in the
       guardianship administrator of DCFS, who would then determine who would be C.P.’s
       custodian.
¶ 13       The trial court found C.P. was neglected and it was in his best interest that he be made a
       ward of the court. The court further found the mother and respondent were unfit and unable, for


                                                   -2-
       reasons other than financial circumstances alone, to care for, protect, train, or discipline C.P.
       and the health, safety, and best interest of C.P. would be jeopardized if he remained in the
       custody of his parents. See id. § 2-27(1). The court also found that appropriate services aimed
       at preservation and family reunification had been unsuccessful in rectifying the conditions that
       led to the finding of unfitness and inability to care for, protect, train, or discipline C.P. Id.
       § 2-27(1.5)(a). Therefore, the court removed guardianship of C.P. from the parents and placed
       guardianship in the guardianship administrator of DCFS. The court advised the mother and
       respondent they were required to fully cooperate with DCFS or they risked a termination of
       their parental rights.
¶ 14       This appeal followed.

¶ 15                                        II. ANALYSIS
¶ 16      Respondent appeals, arguing the trial court lacked jurisdiction to enter the dispositional
       order because (1) respondent is also a minor and (2) the State failed to serve his parents in
       accordance with section 2-15(1) of the Act. Id. § 2-15(1). We disagree and affirm.

¶ 17                                       A. The Applicable Law
¶ 18        Resolution of this case depends upon the interpretation of a statute. The rules governing
       statutory interpretation are well settled. The cardinal rule of statutory construction is to
       ascertain and give effect to the legislative intent. In re Jarquan B., 2017 IL 121483, ¶ 22, 102
N.E.3d 182. “The most reliable indicator of that intent is the plain and ordinary meaning of the
       statutory language itself.” Id. When construing the provisions of the Act, the court should read
       the Act as a whole, construing words and phrases in light of the other relevant portions of the
       statute and not as isolated provisions. Id. Statutes should be construed to avoid absurd results.
       Illinois State Treasurer v. Illinois Workers’ Compensation Comm’n, 2015 IL 117418, ¶ 39, 30
N.E.3d 288. Questions of statutory interpretation present issues of law and are reviewed
       de novo. In re Jarquan B., 2017 IL 121483, ¶ 21.
¶ 19        Section 2-15 of the Act addresses which persons are to be served in neglect proceedings, as
       well as how they are to be served, and provides as follows:
                    “(1) When a petition is filed, the clerk of the court shall issue a summons with a
                copy of the petition attached. The summons shall be directed to the minor’s legal
                guardian or custodian and to each person named as a respondent in the petition, except
                that summons need not be directed to a minor respondent under 8 years of age for
                whom the court appoints a guardian [ad litem] if the guardian [ad litem] appears on
                behalf of the minor in any proceeding under this Act.
                                                    ***
                    (5) Service of a summons and petition shall be made by: (a) leaving a copy thereof
                with the person summoned ***; (b) leaving a copy at his usual place of abode with
                some person of the family ***; or (c) leaving a copy thereof with the guardian or
                custodian of a minor ***.” 705 ILCS 405/2-15(1), (5) (West 2016).

¶ 20                                  B. The Parties’ Arguments
¶ 21       Respondent argues that the trial court lacked personal jurisdiction over him because his
       parents were not served in accordance with section 2-15(1) of the Act. Respondent concedes

                                                   -3-
       that, as used in the statute, “the minor” is most commonly associated with “the minor who is
       allegedly abused, neglected, or dependent.” However, respondent contends that section
       1-3(10) of the Act defines the term “minor” to mean “a person under the age of 21 years subject
       to this Act.” Id. § 1-3(10). Because respondent was born in August 2001, he was only 16 at the
       time of the proceedings in this case. Accordingly, respondent claims that because he was a
       minor subject to the Act, the court lacked personal jurisdiction over him because his parents
       were never served.
¶ 22        The State argues that respondent’s interpretation of the statute is absurd and contrary to the
       plain language of the Act. The State contends “the minor” refers to the minor who is the subject
       of the underlying proceeding and therefore, respondent’s parents did not need to be served for
       the court to obtain personal jurisdiction over him. Additionally, the State asserts respondent
       forfeited his right to contest personal jurisdiction by participating in the proceedings and
       failing to object.

¶ 23                                            C. This Case
¶ 24                         1. “The Minor” Does Not Mean a Minor Parent
¶ 25       We conclude that the statute clearly contemplates that “the minor” in section 2-15 refers to
       the minor who is the subject of the neglect proceeding. We find convincing support for this
       conclusion in section 1-5 of the Act, which is titled “Rights of parties to proceedings,” and
       provides, as follows:
               “the minor who is the subject of the proceeding and his parents, guardian, legal
               custodian or responsible relative who are parties respondent have the right to be
               present, to be heard, to present evidence material to the proceedings, to cross-examine
               witnesses, to examine pertinent court files and records and *** to be represented by
               counsel.” (Emphasis added.) Id. § 1-5(1).
       “The” is often used “to indicate that a following noun or noun equivalent is definite or has been
       previously specified by context or by circumstance.” Merriam-Webster’s Collegiate
       Dictionary 1217 (10th ed. 2000). When read in context, the term “the minor” is employed in an
       identical manner as in section 1-5 throughout the Act. We further conclude that the term “the
       minor” is used throughout the Act with the clear understanding that “the minor” is the minor
       who is the subject of the underlying proceeding.
¶ 26       Indeed, given the above, respondent’s argument that, because the term “minor” is defined
       by the Act as “a person under the age of 21 years subject to this Act,” every minor must be
       served through their legal guardians irrespective of their role in the underlying proceeding, is
       particularly unavailing. Section 1-3 provides definitions for specified words “unless the
       context otherwise requires.” 705 ILCS 405/1-3 (West 2016). If we read the term “the minor” to
       mean “any minor subject to the Act,” absurd results would ensue. It is well established we must
       construe statutes to avoid absurd results. Illinois State Treasurer, 2015 IL 117418, ¶ 39.
¶ 27       Moreover, section 2-15(1) states “[w]hen a petition is filed, the clerk of the court shall issue
       a summons with a copy of the petition attached.” 705 ILCS 405/2-15(1) (West 2016). Section
       2-13 provides what a “petition” is and what its contents must be. Id. § 2-13. In that section, “the
       minor” refers to “the minor upon whose behalf the petition is brought.” Id. § 2-13(2)(e).
       Therefore, reading sections 1-5, 2-13, and 2-15 together, the term “the minor,” in the context of
       section 2-15, means “the minor who is the subject of the underlying proceeding” or “the minor


                                                    -4-
       upon whose behalf the petition is brought.” These phrases are identical in meaning. Subsection
       (5) of section 2-15 prescribes the methods of service: (1) personal service, (2) abode service,
       “or [(3)] leaving a copy [of the summons and petition] with the guardian or custodian of a
       minor.” (Emphases added.) Id. § 2-15(5). Accordingly, section 2-15 itself contemplates that a
       respondent might be a minor and provides three alternative methods of service, each one fully
       sufficient to confer personal jurisdiction upon the trial court.
¶ 28       We also note the legislative history of the Act supports our reading. When the legislature
       amended section 2-15(1) to provide for service upon the minor’s custodians or guardians, it
       expressly stated it was not “limiting the service requirement” but was merely providing for an
       additional method by which service could be achieved. 84th Ill. Gen. Assem., House
       Proceedings, May 15, 1986, at 43-44 (statements of Representative Bowman). Respondent
       does not cite to any authority to suggest service on a minor’s legal guardians is the only method
       of serving a minor.

¶ 29                                          2. Waiver of Service
¶ 30        In the alternative, it is well settled that “[w]here a juvenile appears before the court and
       participates in juvenile proceedings, he voluntarily submits to the jurisdiction of the court.”
       In re H.G., 322 Ill. App. 3d 727, 736, 750 N.E.2d 247, 254 (2001); see also In re Shawn B., 218
Ill. App. 3d 374, 379, 578 N.E.2d 269, 273 (1991); In re T.O., 187 Ill. App. 3d 970, 973-74,
       543 N.E.2d 969, 972 (1989). Indeed, section 2-15(7) provides that “[t]he appearance of *** a
       person named as a respondent in a petition, in any proceeding under this Act shall constitute a
       waiver of service of summons and submission to the jurisdiction of the court.” 705 ILCS
       405/2-15(7) (West 2016).
¶ 31        Here, respondent appeared, requested and received counsel, requested and received genetic
       testing, and participated in the proceedings. Though he was incarcerated at the time he
       appeared, this court has held that an incarcerated defendant may still submit to the jurisdiction
       of the court through participation. See People v. Rainey, 325 Ill. App. 3d 573, 581, 758 N.E.2d
492, 499 (2001) (recognizing incarcerated defendant “had little choice but to appear in court”
       but acknowledging his submission to court’s jurisdiction by his participation and his counsel’s
       express waiver of personal service). Additionally, respondent does not argue, much less
       demonstrate, that any substantial interests have been prejudiced by the failure to serve his
       parents. See In re Pronger, 118 Ill. 2d 512, 524-25, 517 N.E.2d 1076, 1080-81 (1987) (noting
       minor respondent was not prejudiced by the lack of personal service). Accordingly, the trial
       court had personal jurisdiction over respondent.

¶ 32                               D. Failure to Join a Necessary Party
¶ 33       Though not argued as such in his brief, the real issue respondent raises is whether his
       parents, C.P.’s grandparents, should have been joined as necessary parties. However, “a
       grandparent must be made a party to the proceeding only if: (1) the grandparent is the person
       having custody and control of the grandchild; or (2) if the grandparent is the nearest known
       relative and the parent or guardian cannot be found.” In re R.M.B., 146 Ill. App. 3d 523, 529,
       496 N.E.2d 1248, 1252 (1986) (citing In re Jennings, 68 Ill. 2d 125, 368 N.E.2d 864 (1977)).
¶ 34       Nothing in the record suggests respondent’s parents meet any of these qualifications. In
       fact, the record suggests respondent has never met C.P. It is unclear what interest, if any,
       respondent’s parents have in this case. Accordingly, we conclude respondent’s parents were

                                                   -5-
       not necessary parties.

¶ 35                                      III. CONCLUSION
¶ 36      For the reasons stated, we affirm the trial court’s judgment.

¶ 37      Affirmed.

¶ 38       JUSTICE HOLDER WHITE, specially concurring:
¶ 39       While I agree with the majority’s resolution of this matter, I specially concur to point out
       paragraphs 32 through 34 (supra ¶¶ 32-34) are unnecessary. Neither party asks us to address
       whether the parents of respondent father are necessary parties. Given neither party raises this
       issue, the majority deprives the parties of the opportunity to weigh in on this issue and also robs
       this court of the benefit of considering briefing on this issue. By raising and resolving this issue
       sua sponte, the majority provides an advisory opinion on an issue not before the court. See
       People v. Hampton, 225 Ill. 2d 238, 244, 867 N.E.2d 957, 960 (2007).
¶ 40       Thus, I would adopt the majority’s resolution after removing paragraphs 32 through 34
       (supra ¶¶ 32-34).




                                                    -6-